Case 15-09023        Doc 51     Filed 10/30/18     Entered 10/30/18 08:23:53          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-09023
         Desimonique J Gray

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/13/2015.

         2) The plan was confirmed on 05/29/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/08/2016.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/27/2015.

         5) The case was completed on 07/30/2018.

         6) Number of months from filing to last payment: 41.

         7) Number of months case was pending: 44.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $35,380.00.

         10) Amount of unsecured claims discharged without payment: $30,524.77.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 15-09023        Doc 51      Filed 10/30/18    Entered 10/30/18 08:23:53                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor              $7,762.60
         Less amount refunded to debtor                          $202.60

 NET RECEIPTS:                                                                                     $7,560.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $3,900.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                        $377.98
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,277.98

 Attorney fees paid and disclosed by debtor:                 $100.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                               Class    Scheduled      Asserted         Allowed         Paid         Paid
 AMERICASH LOANS LLC             Unsecured      2,000.00       4,826.19         4,826.19        916.04        0.00
 AMERICREDIT FINANCIAL DBA GM F Unsecured       5,824.00       5,824.86         5,824.86      1,105.59        0.00
 ATLAS ACQUISITIONS LLC          Unsecured            NA         590.00           590.00        111.99        0.00
 CITY OF CHICAGO DEPT OF FINANCE Unsecured      1,000.00       1,342.00         1,342.00        254.72        0.00
 COMED LEGAL REVENUE RECOVERY Unsecured            515.00        583.99           583.99        110.84        0.00
 ILLINOIS LENDING CORP           Unsecured      1,000.00         225.44           225.44          42.79       0.00
 ILLINOIS TOLLWAY                Unsecured      1,000.00       1,290.40         1,290.40        244.92        0.00
 PORTFOLIO RECOVERY ASSOC        Unsecured         300.00        300.04           300.04          56.95       0.00
 AT&T                            Unsecured         111.00           NA               NA            0.00       0.00
 TCF NATIONAL BANK               Unsecured         216.00           NA               NA            0.00       0.00
 THE PAYDAY LOAN STORE OF IL     Unsecured         800.00           NA               NA            0.00       0.00
 VISTA HEALTH SYSTEM             Unsecured         180.00           NA               NA            0.00       0.00
 VISTA IMAGING ASSOC             Unsecured         211.00           NA               NA            0.00       0.00
 VISTA IMAGING CENTER            Unsecured          30.00           NA               NA            0.00       0.00
 VISTA MEDICAL CENTER EAST       Unsecured         189.00           NA               NA            0.00       0.00
 VISTA MEDICAL CENTER EAST       Unsecured         369.00           NA               NA            0.00       0.00
 BANK OF NEW YORK MELLON         Unsecured            NA            NA               NA            0.00       0.00
 WORLD FINANCIAL NETWORK BANK Unsecured            300.00           NA               NA            0.00       0.00
 AFNI INC                        Unsecured         107.00           NA               NA            0.00       0.00
 INTERVENTION ARMS MEDICAL CEN Unsecured           493.00           NA               NA            0.00       0.00
 MERCHANTS & MEDICAL             Unsecured         194.00           NA               NA            0.00       0.00
 MERCHANTS & MEDICAL             Unsecured         521.00           NA               NA            0.00       0.00
 MIDWAY EMERGENCY PHYSICIANS Unsecured             409.00           NA               NA            0.00       0.00
 MIDWAY EMERGENCY PHYSICIANS Unsecured             790.00           NA               NA            0.00       0.00
 NATIONAL RECOVERY AGENCY        Unsecured          70.00           NA               NA            0.00       0.00
 NORTH SHORE GAS                 Unsecured          84.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 15-09023      Doc 51       Filed 10/30/18    Entered 10/30/18 08:23:53             Desc         Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim         Claim         Claim       Principal      Int.
 Name                              Class    Scheduled      Asserted      Allowed        Paid         Paid
 ONE CLICK CASH                 Unsecured         300.00           NA           NA            0.00       0.00
 PATRICIA PARKS                 Unsecured         300.00           NA           NA            0.00       0.00
 QUEST DIAGNOSTICS INC          Unsecured         230.00           NA           NA            0.00       0.00
 SIX FLAGS MEMBERSHIP           Unsecured         407.00           NA           NA            0.00       0.00
 SIX FLAGS MEMBERSHIP           Unsecured         136.00           NA           NA            0.00       0.00
 SOUND & SPIRIT                 Unsecured         120.00           NA           NA            0.00       0.00
 SPRINT                         Unsecured          96.00           NA           NA            0.00       0.00
 SSM GROUP LLC                  Unsecured         200.00           NA           NA            0.00       0.00
 COMPUTER SYSTEMS INSTITUTE     Unsecured      5,953.00            NA           NA            0.00       0.00
 CREDIT ONE BANK NA             Unsecured         498.00           NA           NA            0.00       0.00
 CREDIT ONE BANK NA             Unsecured         404.00           NA           NA            0.00       0.00
 EDUCATION DEPT OF ED/NAVIENT   Unsecured         988.00           NA           NA            0.00       0.00
 GUARANTY BANK                  Unsecured         752.00           NA           NA            0.00       0.00
 ICE MOUNTAIN SPRING WATER      Unsecured         151.00           NA           NA            0.00       0.00
 ICE MOUNTAIN WATER             Unsecured         383.00           NA           NA            0.00       0.00
 ILLINOIS CASH ADVANCE          Unsecured         400.00           NA           NA            0.00       0.00
 CITY OF ZION                   Unsecured         704.00           NA           NA            0.00       0.00
 COLUMBIA HOUSE DVD             Unsecured         104.00           NA           NA            0.00       0.00
 COMCAST CHICAGO SECONDS 1000   Unsecured         214.00           NA           NA            0.00       0.00
 ATI PHYSICAL THERAPY           Unsecured         128.00           NA           NA            0.00       0.00
 CERTIFIED SERVICES INC         Unsecured          30.00           NA           NA            0.00       0.00
 CHASE                          Unsecured         728.00           NA           NA            0.00       0.00
 CHICAGO TRIBUNE                Unsecured          20.00           NA           NA            0.00       0.00
 T MOBILE                       Unsecured         856.00        856.75       856.75        162.62        0.00
 T MOBILE                       Unsecured            NA          78.15        78.15          14.83       0.00
 T MOBILE                       Unsecured            NA         152.70       152.70          28.98       0.00
 US DEPARTMENT OF EDUCATION     Unsecured      1,336.00       1,008.05     1,008.05        191.33        0.00
 WELLS FARGO AUTO FINANCE       Unsecured         168.00        212.94       212.94          40.42       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 15-09023        Doc 51      Filed 10/30/18     Entered 10/30/18 08:23:53              Desc    Page 4
                                                   of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00               $0.00            $0.00
       Mortgage Arrearage                                      $0.00               $0.00            $0.00
       Debt Secured by Vehicle                                 $0.00               $0.00            $0.00
       All Other Secured                                       $0.00               $0.00            $0.00
 TOTAL SECURED:                                                $0.00               $0.00            $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $17,291.51          $3,282.02              $0.00


 Disbursements:

         Expenses of Administration                             $4,277.98
         Disbursements to Creditors                             $3,282.02

 TOTAL DISBURSEMENTS :                                                                       $7,560.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/29/2018                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
